Citation Nr: 9919330	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for fibromyositis of 
the lumbo-paravertebral muscles, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the appellant's 
disability rating from zero to ten percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's fibromyositis of the lumbo-paravertebral 
muscles is manifested by occasional episodes of pain and 
stiffness and slight limitation of motion.  The 
manifestations do not exceed a slight limitation of lumbar 
motion.  


CONCLUSION OF LAW

The criteria for an increased evaluation for fibromyositis of 
the lumbo-paravertebral muscles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5021, 5286, 5289, 5292, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

In January 1994 the appellant complained of chronic back 
pain, which radiated down both legs.  The appellant stated 
that the pain down his legs felt like electricity.  The 
appellant stated that he kept fit by staying active and 
playing basketball.  He stated that the pain increased with 
sitting.

In October 1996 the appellant was treated as a VA outpatient 
for complaints of low back pain, which radiated down his 
right leg.  He complained also of frequent exacerbations of 
the pain.

The examiner noted tenderness around L5-S1.  By physical 
examination, the examiner found no evidence of spinal cord 
compression.

On November 8, 1996, the appellant was treated as a VA 
outpatient for complaints of chronic low back pain with 
exacerbation one to two times per month.  The examiner noted 
point tenderness at L5-S1.

At a November 1996 VA examination, the appellant complained 
of low back stiffness, which was worse when he held one 
particular position for a prolonged period.  He complained 
also of stiffness and pain the day following exertion.  The 
appellant explained that, due to this stiffness and pain, he 
refrained from lifting.  He added that he had been employed 
at the post office since 1979 and that his job capacity did 
not require lifting.

The examiner noted that the appellant had mild low 
lumbosacral tenderness.  The examiner found no back spasm and 
no sciatic notch tenderness.  The examiner stated that the 
alignment of the appellant's spine was normal and that 
appellant had normal range of motion.  Motor and sensory 
examinations were normal.  Deep tendon reflexes were 2+ and 
symmetrical.

The examiner reviewed a recent magnetic resonance imaging, 
which revealed mild Moalic Type I degenerative disc changes 
at L3-L4.  No herniated disc or neural compression was seen.

The examiner diagnosed lumbar degenerative disc disease with 
predominantly axial pain with a component of myofascial pain 
secondary to the degenerative disc disease.

On November 25, 1996, the appellant was treated as a VA 
outpatient.  The examiner diagnosed mechanical low back pain, 
and wrote, "should respond to vigorous stretching and 
strengthening."

In December 1996 the appellant was treated as a VA 
outpatient.  He complained of continuous low back pain since 
1975, which was unchanged except for intermittent 
exacerbations.  He stated that he experienced occasional 
needle prick sensation on the plantar aspect of his feet and 
on his posterior right thigh.

The examiner noted that the appellant had point tenderness 
bilaterally over the sacroiliac joint.  The examiner reviewed 
a November 8, 1996 MRI, which showed a sacralized L5 vertebra 
and broad based disc bulge at L3-4 and L4-5 without 
impingement on existing nerve roots or significant narrowing 
of the thecal sac.  The examiner diagnosed chronic low back 
pain.

In a January 1997 statement, the appellant explained that 
normal movements of his spine were "very painful" and that 
he was unable to perform heavy lifting.  He stated that the 
November 1996 examination was early in the day when his back 
was least painful.  He stated that his muscles become 
extremely tight and feel spastic later in the day.

At a June 1998 VA examination, the appellant complained of 
lower extremity and back spasms and back pain.  He denied any 
weakness in his lower extremities and any paresthesias in his 
lower extremities.  He explained that his back spasms 
radiated into his lower extremities and out to his lateral 
thighs.  He denied any bowel or bladder changes and any 
difficulty in walking.  He stated that he was employed at the 
post office in the management department.  He added that he 
was unable to work as a letter carrier because of his back 
spasms.  He reported that he underwent regularly physical 
therapy, his last treatment having been eight months 
previously, which provided good relief of his symptoms.  He 
stated that he took ibuprofen and Flexeril(tm) with excellent 
relief.

The examiner noted that the appellant was able to flex his 
spine forward to 90 degrees, extend backward 10 degrees, flex 
laterally 15 degrees bilaterally, and rotate 45 degrees 
bilaterally.  The examiner explained that the appellant's 
ranges of motion were all within normal limits.  Motor 
examination was 5/5 throughout, and the appellant had 5/5 
strength throughout.  Sensory examination was grossly intact.  
the appellant's gait was normal and unassisted.  The examiner 
noted minimal tenderness to palpation.  The appellant's 
reflexes were +2 throughout.

X-ray examination of the appellant's lumbar spine revealed 
normal lumbar alignment, mildly decreased disk space height 
between L5 and S1.  Neuroforamen were normal throughout 
except mildly decreased neuroforamen seen from L5 to S1.

The examiner stated that the appellant had mild myofascial 
strain in his lumbar spine, with no evidence of a lumbar 
radiculopathy, myelopathy, or lumbar neurogenic claudication.  
The examiner stated that a lumbar magnetic resonance imaging 
[MRI] was not indicated.  The examiner opined that the 
appellant's symptoms were of a mild degree.

Under Diagnostic Code 5021, the severity of myositis, rated 
as degenerative arthritis under Diagnostic Code 5003, is 
determined by consideration of the limitation of motion of 
the body part affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5021 (1998).

In the absence of limitation of motion, a 20 percent rating 
is warranted when there is radiographic evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations; a 
10 percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(1998).  The lumbar vertebrae are considered a group of minor 
joints, ratable as a major joint.  38 C.F.R. § 4.45 (1998).

A 10 percent rating contemplates slight limitation of the 
lumbar spine (Diagnostic Code 5292), mild intervertebral disc 
syndrome (Diagnostic Code 5293), or lumbosacral strain with 
characteristic pain on motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

A 20 percent rating requires moderate limitation of motion of 
the lumbar spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, exemplified by recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain, 
manifested by muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position (Diagnostic Code 5295).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).

A 40 percent rating is warranted for favorable lumbar spine 
ankylosis (Diagnostic Code 5289); severe limitation of lumbar 
spine motion (Diagnostic Code 5292); severe intervertebral 
disc syndrome, as exemplified by recurring attacks with 
intermittent relief (Diagnostic Code 5293); or lumbosacral 
strain that is severe in nature (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1998).

The evidence of record, including the records of treatment of 
the appellant as a VA outpatient, is consistent with the 
reports of the November 1996 and June 1998 VA examinations.  
These examinations do not provide a basis for the assignment 
of a 40 percent rating, inasmuch as they do not demonstrate 
the presence of either severe intervertebral disc syndrome 
(Diagnostic Code 5293) or severe lumbosacral strain 
(Diagnostic Code 5295).  Similarly, the examination did not 
reveal the presence of the favorable lumbar spine ankylosis 
(Diagnostic Code 5289) or of the severe limitation of lumbar 
spine motion (Diagnostic Code 5292) that would warrant the 
granting of a 40 percent disability rating.  There was no 
evidence of ankylosis or limitation of motion analogous to or 
approximating ankylosis.  See 38 C.F.R. §§ 4.7, 4.20 (1998).

The examiners did not note muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position, which would warrant a 20 percent rating 
under Diagnostic Code 5295.  Further, the appellant cannot 
satisfy the criteria for a 20 percent evaluation under 
Diagnostic Code 5293, which requires moderate disability.  
The examiner characterized specifically the appellant's 
lumbar strain as a "mild" and stated that the appellant's 
symptoms were of a "mild degree."

At the November 1996 VA examination, the examiner noted that 
the appellant had normal range of motion.  The appellant's 
range of motion of the lumbar spine at the June 1998 VA 
examination was forward flexion to 90 degrees, backward 
extension to 10 degrees, lateral flexion to 15 degrees 
bilaterally, and rotation to 45 degrees bilaterally.  The 
examiner noted that the appellant's range of motion were 
within normal limits.  This is, at most, consistent with 
slight range of motion, which is required for a 10 percent 
rating under Diagnostic Code 5292.  It does not reflect 
moderate limitation of motion, required for a 20 percent 
rating under that Code.

The appellant's functionally disabling pain is considered in 
his current 10 percent evaluation under Diagnostic Codes 5021 
and 5295, thus precluding assignment of an increased 
evaluation with application of the criteria of 38 C.F.R. § 
4.40.  While the appellant is competent to report the 
severity of his disability, the training and expertise of the 
physicians puts them in a substantially better position to 
evaluate the extent of the disability.  Both VA examination 
reports were consistent with a slight disability.  Neither 
report demonstrated the functional limitations that would 
approximate the criteria for a higher rating.  38 C.F.R. 
§ 4.7 (1998).  Therefore, the preponderance of evidence is 
against an increased rating.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

An increased evaluation for fibromyositis of the lumbo-
paravertebral muscles is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

